Order entered July 16, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00072-CR

                               THE STATE OF TEXAS, Appellant

                                                  V.

                          LAWRENCE CLARK SANDLIN, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-82012-2012

                                              ORDER
       Appellee’s July 14, 2014 motion for extension of time to file appellee’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on July 14, 2014 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE